On the court’s own motion, the decision handed down December 4,1961 {ante, p 487), denying respondent’s motion to dismiss for lack of prosecution the appeal from a judgment of the Nassau County District Court denying an application for an increase in the support payments for two infant children of the parties, is vacated. On the court’s own motion, the appeal to this court is dismissed, without costs, and without prejudice to the reinstatement of this appeal in the Appellate Term of the Supreme Court (the court to which it was taken originally). In a proceeding for support in the Nassau County District Court, an appeal in the first instance from an order or a judgment of said court does not lie to the Appellate Division, but rather to the Appellate Term of the Supreme Court (Nassau County District Court Act, L. 1939, eh. 234, as amd.; L. 1960, ch. 770; cf. §§ 190, 261, 255-y, 255-z). Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.